UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2233



GREGORY W. SMITH,

                                             Plaintiff - Appellant,

          versus


SUPREME COURT OF APPEALS OF WEST VIRGINIA;
DAVID SANDERS, Judge; N. EDWARD EAGLOSKI;
ORVILLE CONNER SPAULDING, “Hobby”, Judge,

                                            Defendants - Appellees.



                             No. 03-2243



GREGORY W. SMITH,

                                             Plaintiff - Appellant,

          versus


SUPREME COURT OF THE STATE OF WEST VIRGINIA;
DAVID SANDERS, Judge of the Berkeley Circuit
Court,

                                            Defendants - Appellees.
                            No. 03-2244



GREGORY W. SMITH,

                                           Plaintiff - Appellant,

          versus


SUPREME COURT OF THE STATE OF WEST VIRGINIA;
N. EDWARD EAGLOSKI, Judge of the Putnam County
Circuit Court,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-03-171-2, CA-03-138-2, CA-03-148-2)


Submitted:   December 11, 2003        Decided:   December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory W. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, Gregory W. Smith appeals the

district   court’s   orders   accepting   the   recommendation   of   the

magistrate judge to dismiss the petitions for writs of mandamus as

frivolous.    We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeals as frivolous.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   3